Citation Nr: 1540435	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-36 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) of another person or at the housebound rate.

2.  Entitlement to service connection for memory loss.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right tonsillary squamous cell carcinoma (oropharynx cancer).

4.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  He died in October 2012.  The appellant is his surviving spouse; she has been substituted by the Agency of Original Jurisdiction (AOJ) to complete the processing of the deceased Veteran's appeal with regard to the SMC issue as well as the issues of entitlement to service connection for memory loss and for cancer.  The substitution was established in part of a December 2012 decisional letter sent to the appellant, documented in Virtual VA, granting the appellant substituted claimant status.  Although the Board observes that subsequent correspondence from both VA and the appellant have occasionally referred to the claims as involving "accrued benefits" (an alternative basis of jurisdiction, different than substitution), there is no indication that the appellant has disagreed with or sought to appeal the December 2012 decision granting her substituted claimant status.

The appellant appealed to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin after a temporary transfer of jurisdiction over the case from the VA Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case appears to have been subsequently permanently returned to the RO in Montgomery; accordingly, the Montgomery RO is the only AOJ in this case.  The December 2012 rating decision denied service connection for the cause of the Veteran's death.  In August 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

Prior to his death, the Veteran initiated an appeal of a March 2012 rating decision of the VA RO in Montgomery, Alabama.  The Veteran's appeal arising from his March 2012 notice of disagreement was pending at the time of his death.

The Board notes that the AOJ has characterized the Veteran's (and now the appellant's) pending claim for service connection for a cancer diagnosis as a petition to reopen a prior final denial of service connection for right tonsillary squamous cell carcinoma (oropharynx cancer).  The Board notes that the contention behind this issue on appeal is that the Veteran's cancer, however diagnosed, is service-connected.  As discussed below, necessary development remains pending pertinent to clarifying the details of the Veteran's various cancer diagnoses (whether there is a distinct primary cancer diagnosis or, rather, only secondary metastatic manifestations of the primary diagnosis of squamous cell carcinoma (oropharynx cancer)).  As final appellate review of the issue must be deferred at this time pending the needed development, the Board merely notes at this time that the petition to reopen the claim for service connection for squamous cell carcinoma (oropharynx cancer) may further include claims for service connection for distinct cancer diagnoses other than the squamous cell carcinoma (oropharynx cancer) that was considered in the prior February 2004 final denial (if any other cancer diagnoses are ultimately shown to be primary diagnoses distinct from the squamous cell carcinoma (oropharynx cancer)).

The Board notes that the appellant recently changed her appointment of representation in this case, newly appointing The American Legion to represent her in her January 2015 VA Form 21-22.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) entitlement to SMC based on the need for regular A&A of another person or at the housebound rate, (2) whether new and material evidence has been received to reopen a claim of entitlement to service connection for right tonsillary squamous cell carcinoma (oropharynx cancer), and (3) entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's memory loss is already being compensated as part of his 100 percent rating for posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for memory loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However,  VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evaluation of the same disability under various diagnoses, a practice known as pyramiding, is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.

The Veteran established service connection for PTSD during his lifetime, with a 100 percent disability rating for PTSD effective from June 2006.  The claim of entitlement to service connection for memory loss was filed in October 2011.  PTSD is rated under 38 C.F.R. § 4.130, Code 9411, which specifies that significant "memory loss" is contemplated by the rating criteria for a 100 percent disability rating.

The Veteran's memory loss symptoms were already taken into account in his 100 percent rating for PTSD at the time of his October 2011 claim for service connection for memory loss.  While the Board acknowledges the Veteran suffered from memory loss, the regulations are clear that because the Veteran was already being compensated for his difficulty with memory loss, he cannot be further compensated based on the same symptomology.  See 38 C.F.R. § 4.14, supra.  Thus, the Board finds that the Veteran was compensated for his memory loss and an independent disability rating for memory loss is not warranted because it would violate the provision of 38 C.F.R. § 4.14.

To the extent that the Veteran clearly established that his memory loss symptoms were part of a 100 percent disabling and service-connected PTSD pathology for which service connected compensation has previously been granted, the current appeal for service connection for memory loss is essentially moot because the benefit sought has already been granted.  To the extent that the appellant asserts entitlement to a distinct award of service connection for memory loss, the appeal must be denied as a matter of law for the reasons discussed above.


ORDER

Service connection for memory loss is denied.


REMAND

The appellant contends that the cancer that caused the Veteran's death should be considered a service-connected disability on the basis that she contends the cancer is etiologically linked to the Veteran's exposure to tactical herbicide agents during his service in Vietnam.  Drawing from this central contention, the appellant seeks to establish service connection for the cause of the Veteran's death and is also pursuing the Veteran's appeal  to reopen a previously denied claim of entitlement to service connection for right tonsillary squamous cell carcinoma (oropharynx cancer), with this claim potentially encompassing a claim for service connection for distinct primary cancer diagnoses (such as esophageal cancer) if distinct primary cancer diagnoses are ultimately shown to have developed in the Veteran's case.

A significant point of contention in this case is the matter of determining that nature and etiology of the various cancer diagnoses the Veteran is shown and reported to have had at the time of his death.  The appellant has repeatedly directed attention to the fact that the Veteran received various cancer diagnoses during the years preceding his death, including esophageal cancer and lymphoma.  Notably, "cancer of the esophagus" and "lymphoma (except Hodgkin's disease)" are both on the list of cancers recognized by VA as presumed to be linked to herbicide exposure.  The December 2003 VA medical opinion of record addresses the Veteran's cancer diagnosis to the extent of the information available at that time, with that opinion's rationale citing the location and extent of involvement to conclude that the Veteran's cancer was "pharyngeal" rather than "laryngeal" in nature.  Significantly, since that time, the Veteran's available medical records reveal further diagnoses of cancer, including numerous medical notations of a diagnosis of cancer of the esophagus.  Some (but not all) of these notes suggest that the Veteran's cancer of the esophagus is a metastasis of the primary right tonsillary squamous cell carcinoma (oropharynx cancer) presented in the Veteran's denied claim of 2003 (denied in a February 2004 RO rating decision), but it is not entirely clear that this is an established medical fact.  Significantly, it appears that the claims-file may not currently contain all of the existing pertinent VA medical records regarding the Veteran's various cancer diagnoses.

The potential incompleteness of the set of VA medical records available in the claims-file is suggested by multiple indicators, but a most clear example is presented by the appellant's repeated and direct testimony that the Veteran was diagnosed and treated for lymphoma at the VA Medical Center in Birmingham, Alabama; notably, the set of VA medical records available for review in the claims-file does not include records of this diagnosis or treatment.  Among other presentations of this testimony, the appellant stated in her March 2014 notice of disagreement that "[i]n 2010 He developed CA of the LYMPH GLANDS, which is ALSO an AGENT ORANGE CA, for which he was treated at the Birmingham VAMC on a regular basis for the next two years...."

One set of records in the Virtual VA component of the Veteran's electronic claims-file includes a set of "Discharge Summaries" from "VAMC Birmingham" in a date range from "6-27-12 to 10-2-12."  Other VA medical records in Virtual VA feature a set of "Discharge Summaries" from 2003-2009, and progress notes from 2008-2012 that contain no clear documentation of any diagnosis or treatment for lymphoma.  The set of VA medical records in the Veterans Benefits Management System (VBMS) portion of the claims-file features earlier years (to 2006), also with no indication of the reported diagnosis or treatment for lymphoma or lymph gland disease.  In January 2013, the appellant specifically requested that VA obtain records from specified facilities, including the VA Medical Center in Birmingham.

Thus, the record contains indications of outstanding VA medical records pertinent to the appellant's contentions pertaining to the Veteran's various cancer diagnoses.  The VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the processing of this remand, once the evidentiary record is determined to be complete, the AOJ shall have the opportunity to obtain a new VA medical opinion on this matter to address the new medical diagnoses and developments in the Veteran's case between the time of the prior VA medical opinion in this case (in December 2003) and the Veteran's death in October 2012.  Specifically, a new VA medical opinion should clearly identify each primary cancer diagnosis shown in the Veteran's case (to distinguish between a primary form of cancer that may be presumptively linked to the Veteran's in-service tactical herbicide exposure and a secondary manifestation / metastasis of a cancer that is primarily of a nature not presumptively linked to tactical herbicide exposure).  It should also address the question of whether any diagnosis that caused the Veteran's death was etiologically linked to his military service, to include any exposures therein.

The pending development to obtain the Veteran's VA medical records and a medical opinion concerning his cancer diagnoses could reasonably impact the outcome of the appeal to reopen the claim of entitlement to service connection for right tonsillary squamous cell carcinoma (oropharynx cancer).  The Board must therefore defer adjudication of the appeal to reopen the claim of entitlement to service connection for right tonsillary squamous cell carcinoma (oropharynx cancer) at this time.

Moreover, the outcome of pending issues being remanded by the Board at this time shall significantly impact the scope of the analysis of the claim of entitlement to SMC based on the need for regular A&A or at the housebound rate.  Thus, the issues are inextricably intertwined.  Final appellate review of the SMC issue must be deferred until the appropriate actions concerning the intertwined service connection issue are completed and the matter is either resolved or prepared for appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain for the record copies of all documentation / reports (any not already associated with the record) of VA treatment the Veteran received for his various cancer diagnoses and recurrences from 2003 to the time of his death in October 2012.  In particular, the appellant has indicated that the Veteran was diagnosed with lymphoma in 2010 at the VA Medical Center in Birmingham, Alabama, and regularly treated at that facility until the time of his death; records of this treatment does not appear to be currently available for review in the claims-file.  The appellant has requested (including in her January 2013 correspondence) that the Veteran's records from "VAMC CHARLESTON, SC; VAMC BIRMINGHAM; VAMC MONTGOMERY; AND VAMC OUTREACH CLINIC, SELMA, AL" be obtained in connection with this claim.  All of the Veteran's pertinent records from these (and any other) VA medical facilities should be made available for review in the claims-file.  If any such records are unavailable, the reason for their unavailability must be explained for the record.

2.  After the record is determined to be complete, the AOJ should forward the record to a VA oncologist or other appropriate physician, for a medical opinion clarifying the nature of the Veteran's shown cancer diagnoses as well as the relationship of each to the causes of his death.  The entire record must be reviewed by the opinion provider.  Based on a review of the record, the physician should provide opinions that respond to the following:

a) Based on the information and medical documentation available, please identify and clarify each of the various cancer diagnoses shown.

b) In particular, please explain for each cancer diagnosis shown whether it was likely a metastasis deriving from his original cancer diagnosis of squamous cell carcinoma (oropharynx cancer) or, rather, a distinct primary cancer diagnosis of its own.

c) Did the Veteran have a diagnosis of esophageal cancer and/or lymphoma that was at least as likely as not (a 50 percent or greater probability) distinct from the previously diagnosed squamous cell carcinoma (oropharynx cancer)?

d) If the answers to the above identify any primary cancer diagnosis considered distinct from squamous cell carcinoma (oropharynx cancer), please indicate (for each such distinct cancer diagnosis) if it played a causal role in the Veteran's death, and explain the chain of causation.

e) Based upon the available information, is it at least as likely as not (a 50 percent or greater probability) that any of the Veteran's cancer diagnoses were causally / etiologically related to his active duty military service, to include his exposure to tactical herbicide agents in Vietnam?

The opinion provider must explain the conclusions for each answer provided, citing to the medical records and other medical evidence as appropriate.  All rationales should include citation to supporting clinical data or medical literature and principles, as appropriate.

3.  The AOJ should ensure that all development outlined above is completed and then readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


